Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 1 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 2 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 3 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 4 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 5 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 6 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 7 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 8 of 9
Case 21-07107   Doc 19   Filed 07/06/21 Entered 07/06/21 14:04:07   Desc Main
                           Document     Page 9 of 9
